DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites “wherein the first surface is disposed with a first side of the covering and the second surface is disposed with a second side of the covering.”  The claim is indefinite because it is unclear what “is disposed with” refers to.  Does the claim require that the first surface be the same as the first side of the covering? Or does the limitation refer to the first surface being something that is placed on a first side of the covering (where the first surface and the first side are separate elements)?  Because there are multiple reasonable interpretations for the claim limitation, the scope of the claim is unclear and the claim is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20, 22-26, 28-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimko et al. (Pub. No.: 2014/0200676). 
For claim 19, Shimko et al. (hereinafter, Shimko) discloses a method for treating a spine (e.g., para. 162), the method comprising the steps of: disposing an agent (abstract) with a covering (abstract, figs. 1-6) that includes a first surface and a second surface (two sides of the containment portion, e.g., fig. 4); intra-operatively (para. 14) folding (abstract) the covering such that the second surface is connected with the first surface to the covering in a selected implant configuration (abstract, enclosing the substance); and connecting the selected implant configuration with tissue (para. 18).  
For claim 20, the tissue includes at least one transverse process of a spine (e.g., para. 161).  For claim 22, the covering is foldable between a flat configuration (unfilled) and a selected implant configuration (filled) (e.g., fig. 3, para. 17).  For claim 23, the first surface is disposed with a first side of the covering and the second surface is disposed with a second side of the covering (e.g., fig. 4, the sides of the container are the first and second surfaces).  For claim 24, the covering comprises a plurality of panels (a containment portion with a rectangular cross sectional shape as per paragraph 13 inherently includes a plurality of panels as each side of the rectangular shape).  For claim 25, the covering comprises a plurality of panels connected by fold lines (para. 13, a containment portion with a rectangular cross sectional shape inherently includes a plurality of panels as each side of the rectangular cross section which would be interconnected by the ninety degree fold to provide the rectangular shape).  
For claim 26, the covering comprises a porous mesh (para. 13).  For claim 28, the selected implant configuration of the covering includes a cross sectional shape selected from generally circular or generally oval (para. 13).  For claim 29, the selected implant configuration of the covering includes a shape selected from tubular, rectangular, cube or mesh bag (para. 13).  For claim 30, the agent comprises autograft or allograft (e.g., para. 127).  For claim 31, the agent comprises demineralized bone matrix comprising particles and fibers of demineralized bone (e.g., para. 127).  
For claim 32, the agent comprises demineralized bone matrix fibers and demineralized bone matrix particles in a 30:70 ratio (para. 127).  For claim 33, the agent comprises bone morphogenetic protein (para. 138).  For claim 34, the covering comprises a biodegradable polymer (para. 80).  
For claim 35, Shimko discloses a method for treating a spine (e.g., para. 162), the method comprising the steps of: disposing an agent  (abstract) including autograft (para. 15) with a foldable (abstract) polymer (para. 54) mesh sheet (para. 60, figs. 1-5) that includes a first surface and a second surface (two sides of the containment portion, e.g., fig. 4); intra-operatively (para. 14) folding (abstract) the foldable polymer mesh sheet such that the second surface is connected with the first surface to the foldable polymer mesh sheet in a selected implant configuration (abstract, enclosing the substance); and 3U.S. Application Serial No.: TBAC00011638.US01CONContinuation Application of 15/052,605(1502-1639 CON)Applicant: Warsaw Orthopedic, Inc.Page 4connecting the selected implant configuration with tissue (para. 18).  
For claim 36, the foldable polymer mesh sheet comprises a first panel having an outer face formed from the second surface, a second panel having an inner face formed from the first surface, and the outer face of the first panel and the inner face of the second panel engage in the folded configuration (e.g., fig. 1-6, front and back of the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimko et al. (Pub. No.: 2014/0200676).
For claims 21 and 27, Shimko teaches use of hook and loops with the foldable covering (para. 112, 113); however, the disclosure does not specify the hook and loop attachment is provided on the first and second surfaces.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the Velcro of Shimko paragraphs 112 and 113 as closure means between the two panels as it is well known that Velcro provides a reversibly secured attachment and Velcro is fully capable of closing the covering in a manner which encloses the substance within the covering. This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774